Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations:
“an initial pressure, at time of manufacturing, maintaining at least a portion of an internally contained nitrous oxide in a liquid state” in claim 1,
“at least five percent by mass of each of the nitrous oxide, nitrogen gas, and argon gas; and at least one of neon, helium, krypton, hydrogen, and xenon at a concentration greater than 250 ppm” in claim 9,
“a pressure cartridge comprising: an internal chamber pressurized in excess of two hundred fifty psi; a pressure gas delivery port; and both nitrogen and argon in a gas form at a concentration greater than 250 ppm and said nitrous oxide in a liquid form” in claim 10, and
“a pressure cartridge comprising: an internal chamber pressurized in excess of two hundred fifty psi; a pressure gas delivery port; and the nitrous oxide in a liquid phase and at least one of said nitrogen and said noble gas in a gas phase at a concentration of greater than 250 ppm” in claim 11.
The closest prior arts are Nakai (US PG PUB 2010/0221392), Yuan (US PG PUB 2003/0170356), and Gruenewald (US PN 7,100,799). The prior arts teach an apparatus for dispensing whipped topping using an inert gas, an inert gas source, a pressure containment housing and dispensing and receiving ports as recited in the claims. However, the none of the prior arts teach the specific state, amount, and the type of gas being used to dispense the whipped topping as recited in the amended independent claims 1 and 9-11. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1, 4-6 (renumbered as 2-4), and 9-11 (renumbered as 5-7) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754